Case 1:18-cv-14851-RMB-AMD Document 54 Filed 03/05/21 Page 1 of 3 PageID: 210




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  DANA T. BRAUNSKILL,                     Civil No. 18-14851 (NLH/AMD)

                 Plaintiff,

        v.

  OFFICER JEFFREY ROBINSON, et
  al.,

                 Defendants.



                        AMENDED SCHEDULING ORDER
          This Scheduling Order confirms the directives given to
counsel during the telephonic status conference held on March 5,
2021; and the Court noting the following appearances: Michael
Poreda, Esquire, appearing on behalf of Plaintiff; and Marvin L.
Freeman, DAG, appearing on behalf of Defendants, Jeffrey Robinson,
Constantin West, William Hewitt, Roy K. Byrd and Kyle Brown; and
good cause appearing for the entry of the within Order:

             IT IS on this 5th day of March 2021, hereby ORDERED:

          1. The Court will conduct a telephone status conference
on May 27, 2021 at 2:30 P.M. Counsel shall utilize the following
dial-in instructions for the conference call: 1-888-684-8852 /
2828702# / 654321#.

          2. Pretrial factual discovery is hereby extended to June
1, 2021. All pretrial discovery shall be concluded by that date.
All discovery motions and applications pursuant to L. CIV. R.
37.1(a)(1) shall be made returnable before the expiration of
pretrial factual discovery.

          3. Depositions. All depositions are to be conducted in
accordance with the procedures set forth in the order of Judge
Case 1:18-cv-14851-RMB-AMD Document 54 Filed 03/05/21 Page 2 of 3 PageID: 211




Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D. Pa.
1993).

           4. All expert reports and expert disclosures pursuant to
FED. R. CIV. P. 26(a)(2) on behalf of Plaintiff shall be served upon
counsel for Defendant not later than June 1, 2021. All expert
reports and expert disclosures pursuant to FED. R. CIV. P. 26(a)(2)
on behalf of Defendant shall be served upon counsel for Plaintiff
not later than June 30, 2021. Each such report should be
accompanied by the curriculum vitae of the proposed expert witness.
No expert opinion testimony shall be admitted at trial with respect
to any witness for whom this procedure has not been timely
followed. Depositions of proposed expert witnesses shall be
concluded by July 15, 2021.

           For purposes of this Scheduling Order, treating
physicians shall not be considered expert witnesses and shall be
treated as fact witnesses who are, however, required to provide
reports and records concerning their treatment. However, any
doctor who is going to express an opinion as to the cause of a
particular condition or as to the future prognosis of a particular
condition shall be considered an expert subject to the requirement
of FED. R. CIV. P. 26(a)(2)(B).

          The parties shall also exchange, in accordance with the
foregoing schedule, written statements identifying all opinion
testimony counsel and the parties anticipate will be presented at
trial pursuant to FED. R. EVID. 701 and Teen-Ed v. Kimball
International, Inc., 620 F.2d 399 (3d Cir. 1980).

          5. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than July 30, 2021.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice – Generally).

           6. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.


                                     2
Case 1:18-cv-14851-RMB-AMD Document 54 Filed 03/05/21 Page 3 of 3 PageID: 212




          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN THE IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc: Hon. Renée Marie Bumb




                                     3
